TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00752-CR



                                  David Jacob Garcia, Appellant

                                                  v.

                                   The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 05-1075-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was originally due March 23, 2006. The time for filing was

extended to May 22, 2006, on counsel’s motion. On June 9, 2006, no brief having been filed, this

Court ordered appellant’s attorney, Mr. John R. Duer, to file a brief on appellant’s behalf no later

than June 30, 2006. Counsel did not file a brief as ordered.

               The appeal is abated. The district court shall conduct a hearing to determine whether

Mr. Duer, the attorney it appointed, has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The

court shall make appropriate findings and recommendations. If necessary, the court shall appoint

substitute counsel who will effectively represent appellant on appeal. A record from this hearing,

including copies of all findings and orders and a transcription of the court reporter’s notes, shall be
forwarded to the Clerk of this Court for filing as a supplemental record no later than August 11,

2006. Rule 38.8(b)(3).




                                            David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: July 28, 2006

Do Not Publish




                                               2